                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18        PageID.557   Page 1 of 15




                                                  UNITED STATES DISTRICT
                                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                                    SOUTHERN DIVISION

                             BRUCE MEYERS, et al.
                                 Plaintiffs,                                   Case No.: 17-cv-10623
                                                                             Honorable Denise Page Hood
                                  v.
                                                                                       MOTION
                             VILLAGE OF OXFORD, et al,
                                  Defendants
                                                                  /

                             OUTSIDE LEGAL COUNSEL PLC                    JOHNSON, ROSATI, SCHULTZ &
OUTSIDE LEGAL COUNSEL PLC




                             PHILIP L. ELLISON (P74117)                   JOPPICH, P.C.
                             Attorney for Plaintiffs                      CARLITO H. YOUNG (P61863)
     www.olcplc.com




                             PO Box 107                                   LAURA BAILEY BROWN (P79742)
                             Hemlock, MI 48626                            Attorney for Defendants
                             (989) 642-0055                               27555 Executive Drive, Suite 250
                             (888) 398-7003 - fax                         Farmington Hills, MI 48331
                             pellison@olcplc.com                          (248) 489-4100 / (248) 489-1726 (F)
                                                                          cyoung@jrsjlaw.com


                                         MOTION TO STRIKE AFFIRMATIVE DEFENSES

                                  NOW COMES Plaintiffs BRUCE MEYERS, KALLIE ROESNER-

                             MEYERS, and EUGENIA CALOCASSIDES, by and through counsel, and

                             moves to strike the affirmative defenses pursuant to FRCP 12(f) for failing to

                             plead their affirmative defenses (ECF No. 34, PageID #553-555) to meet the

                             Twombly standard. Safeco Ins. Co. of Am. v. O’Hara Corp., 2008 WL

                             2558015 (E.D. Mich. June 25, 2008). Additionally, with the exception of




                                                                      1
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18   PageID.558    Page 2 of 15




                             Affirmative No. 2 and 3, all other remaining affirmative defenses are

                             “insufficient defenses” pursuant to FRCP 12(f) as outlined below.

                                  Plaintiffs, by counsel, sought concurrence with opposing counsel by

                             email and no response was provided. See E.D. Mich. LR 7.1(a).
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                  2
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18   PageID.559   Page 3 of 15




                                      CONCISE STATEMENT OF THE ISSUES PRESENTED

                                             Should the challenged affirmative defenses
                                                be struck pursuant to FRCP 12(f)?
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                  3
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18   PageID.560   Page 4 of 15




                              CONTROLLING / APPROPRIATE AUTHORITY FOR RELIEF SOUGHT

                                                             FRCP 12(f)

                                              Safeco Ins. Co. of Am. v. O’Hara Corp.,
                                           2008 WL 2558015 (E.D. Mich. June 25, 2008)
                                                          (copy attached)

                                                   Johnson v. City of Saginaw,
                                          2018 U.S. Dist. LEXIS 169236 (E.D. Mich. 2018)
                                                           (copy attached)
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                  4
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18   PageID.561   Page 5 of 15




                                                         BRIEF IN SUPPORT

                                  This case involves a challenge to the denial of three name-clearing

                             hearings required under the due process protections of the Fourteenth

                             Amendment. After this case was returned to this Court from the Sixth Circuit,

                             Meyers v. Village of Oxford, 739 F.App’x 336 (6th Cir. 2018), settlement

                             discussions were had between counsel which resulted in an extension of

                             time to file an answer. So far, the discussions have not resulted in legal
OUTSIDE LEGAL COUNSEL PLC




                             resolution. On November 20, 2018, Defendants collectively filed their answer
     www.olcplc.com




                             generally denying the allegations. ECF No. 34. However, they also asserted

                             26 possible affirmative defenses. Id., PageID #553-555. Of those pled, 24

                             are not sufficient to pass Rule 12(f). Moreover, the affirmative defenses have

                             not been pled to meet the Twombly standard. As such, Defendants’

                             affirmative defenses must be struck pursuant to FRCP 12(f).

                                                             ARGUMENT

                                  Federal Rule of Civil Procedure 12(f) provides that “[t]he court may

                             strike from a pleading an insufficient defense or any redundant, immaterial,

                             impertinent, or scandalous matter.” This motion is properly granted when

                             “plaintiffs would succeed despite any state of the facts which could be proved

                             in support of the defense.” Operating Eng’rs Local 324 Health Care Plan,

                             783 F.3d 1045, 1050 (6th Cir. 2015). Moreover, it is Plaintiffs’ position that


                                                                   5
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18    PageID.562   Page 6 of 15




                             the heightened pleading rules applicable to complaints as outlined in Bell

                             Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556

                             U.S. 662 (2009) [hereinafter the “Twombly standard”], apply to pleading

                             affirmative defenses. Safeco Ins. Co. of Am. v. O'Hara Corp., 2008 WL

                             2558015 (E.D. Mich. June 25, 2008). Any assertion otherwise runs contrary

                             to the similar pleading language of the court rule. FRCP 8(c) (defendant must

                             plead any “matter constituting an avoidance or affirmative defense”). For
OUTSIDE LEGAL COUNSEL PLC




                             purposes of this litigation, Plaintiffs take the position that Judge Cleland in
     www.olcplc.com




                             Safeco is correct. The Court is requested to adopt the same. After all, what

                             is good for the goose (plaintiffs) is good for the gander (defendants).

                             Numerous courts support Plaintiffs’ suggestion. Riemer v. Chase Bank USA,

                             274 F.R.D. 637, 640 fn.3 (N.D. Ill. 2011) (stating that more than one hundred

                             federal cases have decided on whether the standard applies to affirmative

                             defense pleading); J&J Sports Productions, Inc. v. Mendoza-Govan, 2011

                             U.S. Dist. LEXIS 47075, 2011 WL 1544886 (N.D.Cal. 2011); Barnes v. AT&T

                             Pension Benefit Plan-Nonbargained Program, 718 F. Supp. 2d 1167, 1171

                             (N.D. Cal. 2010) (“the vast majority of courts presented with the issue have

                             extended Twombly's heightened pleading standard to affirmative defenses”);

                             CTF Dev., Inc. v. Penta Hospitality, LLC, No. C 09-02429 WHA, 2009 U.S.

                             Dist. LEXIS 99538, 2009 WL 3517617, at *7-8 (N.D. Cal. Oct. 26, 2009)


                                                                   6
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18   PageID.563   Page 7 of 15




                             (“Under the Iqbal standard, the burden is on the defendant to proffer

                             sufficient facts and law to support an affirmative defense”); Tracy ex rel. v.

                             NVR, Inc., No. 04-CV-6541L, 2009 U.S. Dist. LEXIS 90778, 2009 WL

                             3153150, at *7-8 (W.D.N.Y. Sept. 30, 2009) (striking affirmative defenses

                             pled in simply conclusory terms, unsupported by any factual allegations, as

                             “plainly deficient under the Iqbal standard”); FDIC v. Bristol Home Mortg.

                             Lending, LLC, No. 08-81536-CIV, 2009 U.S. Dist. LEXIS 74683, 2009 WL
OUTSIDE LEGAL COUNSEL PLC




                             2488302, at *2-4 (S.D. Fla. Aug. 13, 2009) (applying Twombly to affirmative
     www.olcplc.com




                             defenses); Teirstein v. AGA Medical Corp., No. 6:08cv14, 2009 U.S. Dist.

                             LEXIS 20850, 2009 WL 704138, at *6 (E.D. Tex. Mar. 16, 2009) (affirmative

                             defenses subject to same pleading standards as complaints and

                             counterclaims); Greenheck Fan Corp. v. Loren Cook Co., No. 08-cv-335-jps,

                             2008 U.S. Dist. LEXIS 75147, 2008 WL 4443805, at *1-2 (W.D. Wis. Sept.

                             25, 2008) (defendant's affirmative defenses, characterized as legal theories

                             with implied elements, failed to comply with Rule 8 and failed to provide

                             sufficient notice of the grounds for them); Stoffels ex rel. SBC Tel.

                             Concession Plan v. SBC Commc'ns, Inc., No. 05-CV-0233-WWJ, 2008 U.S.

                             Dist. LEXIS 83135, 2008 WL 4391396, at *1 (W.D. Tex. Sept. 22, 2008)

                             (applying Twombly pleading specificity standard to affirmative defenses);

                             Holtzman v. B/E Aerospace, Inc., No. 07-80551-CIV, 2008 U.S. Dist. LEXIS


                                                                   7
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18    PageID.564   Page 8 of 15




                             42630, 2008 WL 2225668, at *2, (S.D. Fla. May 28, 2008) (citing Twombly

                             as support for the proposition that a defendant must “alleg[e] facts as part of

                             the affirmative defenses” and granting plaintiff's motion for a more definite

                             statement); State Farm Fire & Cas. Co. v. Electrolux Home Prods., Inc., 2011

                             WL 133014 (N.D. Ill. Jan. 14, 2011); United States v. Quadrini, No. 2:07-CV-

                             13227, 2007 U.S. Dist. LEXIS 89722, 2007 WL 4303213, at *3-4 (E.D. Mich.

                             Dec. 06, 2007) (applying heightened pleading standard to defendants in
OUTSIDE LEGAL COUNSEL PLC




                             pleading affirmative defenses); Edwards v. Mack Trucks, Inc., 310 F.R.D.
     www.olcplc.com




                             382, 386 (N.D. Ill. 2015) (“While the Seventh Circuit has not addressed

                             whether the Twombly–Iqbal standard applies to affirmative defenses, judges

                             in this district have generally found these requirements to apply”); Monster

                             Daddy LLC v. Monster Cable Prods., Inc., No. 6:10-1170-HMH, 2010 WL

                             4853661, at *8 (D.S.C. Nov. 23, 2010) (“The court is persuaded that the

                             pleading standard established in Twombly and Iqbal applies to affirmative

                             defenses and adopts the majority view. Applying the plausibility standard to

                             Monster Cable’s affirmative defenses, the court finds that they are

                             insufficiently pleaded.”).

                                   This Court should join the majority view as well, strike the affirmative

                             defenses in ECF No. 34 as not meeting the Twombly standard, and order

                             Defendants to amend their pleading and refile within a reasonable amount


                                                                   8
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18     PageID.565   Page 9 of 15




                             of time. “While a defense need not include extensive factual allegations in

                             order to give fair notice, bare statements reciting mere legal conclusions may

                             not be sufficient.” Perez v. Gordon & Wong Law Grp., P.C., No. 11-3323,

                             2012 WL 1029425, at *8 (N.D. Cal. Mar. 26, 2012) (internal quotation marks

                             omitted)). Requiring this standard resolves the pleading everything-

                             including-the-kitchen-sink problem in full, and prevents future discovery

                             fights this Court has undoubtedly seen.
OUTSIDE LEGAL COUNSEL PLC




                                   The root of the problem is nearly all of the over two dozen affirmative
     www.olcplc.com




                             defenses were pled without an actual factual and/or legal basis. An

                             affirmative defense is something specific—“a defendant’s assertion raising

                             new facts and arguments that, if true, will defeat the plaintiff’s or

                             prosecution’s claim, even if all allegations in the complaint are true.” Saks v.

                             Franklin Covey Co., 316 F.3d 337, 350 (2nd Cir. 2003). In other words, it is

                             when a matter is asserted by a defendant which, assuming the claims in the

                             complaint to be true, constitutes a defense to a claim made by plaintiff. Not

                             all defenses are affirmative defenses. For example, claiming a plaintiff

                             cannot meet its own burden is not affirmative defense. Moreover,

                             Defendants have the burden of proof of any affirmative defense raised. E.g.

                             Campbell v. Grand Trunk W. R.R. Co., 238 F.3d 772, 775 (6th Cir. 2001).




                                                                    9
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18             PageID.566     Page 10 of 15




                                    Here, Defendants have thrown into contention all sorts of what it labels

                             as “affirmative defenses” which are not or could not be relevant affirmative

                             defenses. They pled boilerplate, irrelevant affirmative defenses. As this

                             District’s own Judge Cleland explained, “boilerplate defenses clutter the

                             docket and, further, create unnecessary work.” Safeco, supra. “Opposing

                             counsel generally must respond to such defenses with interrogatories or

                             other discovery aimed at ascertaining which defenses are truly at issue and
OUTSIDE LEGAL COUNSEL PLC




                             which are merely asserted without factual basis but in an abundance of

                             caution.” Id. Safeco further confirmed that “Rule 15 allows for appropriate
     www.olcplc.com




                             amendments and counsel should therefore feel no need in this court to

                             window-dress pleadings early for fear of losing defenses later.” Id.

                             “Experience teaches that, unless cases are pled clearly and precisely, issues

                             are not joined, discovery is not controlled, the trial court’s docket becomes

                             unmanageable, the litigants suffer, and society loses confidence in the

                             court’s ability to administer justice.” Anderson v. Dist. Bd. of Trs. of Cent. Fla.

                             Cmty. Coll., 77 F.3d 364, 367 (11th Cir. 1996).1


                                    1  Undertaking this wasteful practice of kitchen-sinking affirmative defenses is also
                             sanctionable. In Gargin v. Morrell, 133 F.R.D. 504 (E.D. Mich. 1991) from our same
                             district, the federal judge imposed Rule 11 sanctions regarding an attorney who pled
                             affirmative defenses which were based only upon “concern” that defenses might apply
                             and without a then-existing factual basis. The Gargin Court went on to explain that “[t]he
                             liberal amendment policy of the Federal Rules is such as to permit an amendment [to add
                             an affirmative defense] IF DISCOVERY REVEALS FACTS WHICH WOULD SUPPORT
                             SUCH DEFENSES.” (capitalization in original).

                                                                         10
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18    PageID.567   Page 11 of 15




                                          Affirmative Defenses Lack Factual or Legal Basis

                                   There is no factual or legal basis for affirmative defenses 4, 5, 6, 7, 8,

                             9, and 11.

                                                       Affirmative Defense No. 4

                                   Affirmative defense no. 4 claims the lawsuit is barred, in whole or in

                             part, by the applicable statute of limitations. The disputed events occurred in

                             2017 and this lawsuit was filed in early 2018. Section 1983 claims from
OUTSIDE LEGAL COUNSEL PLC




                             Michigan have a three-year statute of limitations. E.g. Wolfe v. Perry, 412
     www.olcplc.com




                             F.3d 707, 714 (6th Cir. 2005). There is no possible legal or factual basis for

                             this affirmative defense. The operative time frame does not exceed two

                             years, let alone three.

                                                       Affirmative Defense No. 5

                                   Affirmative defense no. 5 seeks a set-off from any collateral sources.

                             There are no known or pled collateral sources. Therefore, there was no legal

                             or factual basis to make this affirmative defense. It also fails to meet the

                             Twombly pleading standard.

                                                       Affirmative Defense No. 6

                                   Affirmative defense no. 6 claims suit prohibition for the “doctrines of

                             laches, waiver, release, estoppel, and unclean hands.” There is no factual or

                             legal basis to make this collective group of affirmative defenses. This type of


                                                                   11
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18    PageID.568   Page 12 of 15




                             laundry list approach is why the Twombly pleading standard should be

                             required; the affirmative defense (collectively) fails to meet the standard or

                             have any legal or factual basis.

                                                      Affirmative Defense No. 7

                                   Affirmative defense no. 7 claims an affirmative defense of failure to join

                             all necessary parties and claims. All the needed parties are present and a

                             valid plausible claim has been pled. Meyers, supra. There was no legal or
OUTSIDE LEGAL COUNSEL PLC




                             factual basis to make this affirmative defense. It should be struck.
     www.olcplc.com




                                                      Affirmative Defense No. 8

                                   Affirmative defense no. 8 claims “governmental immunity.” That is a

                             state-law tort defense. See Johnson v. City of Saginaw, 2018 U.S. Dist.

                             LEXIS 169236, at *9 (E.D. Mich. 2018). No state law tort claims have been

                             asserted. See First Am. Compl., ECF No. 7. Thusly, the governmental

                             immunity defense under state law does not apply. Johnson, supra, at *9.

                                                      Affirmative Defense No. 9

                                   Affirmative defense no. 9 claims qualified immunity. Qualified immunity

                             is only available for individual capacity claims; “qualified immunity… is

                             unavailable to… the official acting in his official capacity.” Everson v. Leis,

                             556 F.3d 484, 501 fn.7 (2009)(citing Hall v. Tollett, 128 F.3d 418, 430 (6th

                             Cir. 1997)). The Sixth Circuit affirmed dismissal of the individual capacity


                                                                   12
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18     PageID.569    Page 13 of 15




                             claims and remanded all official capacity claims, Meyers v. Village of Oxford,

                             739 F.App’x 336, 342 (6th Cir. 2018), therefore the affirmative defense is not

                             applicable.

                                                     Affirmative Defense No. 11

                                   Affirmative defense no. 11 claims there has not been exhaustion of

                             administrative   remedies    and/or      other   post-deprivation    procedures.

                             Exhaustion is not required for Section 1983 claims. Felder v. Casey, 487
OUTSIDE LEGAL COUNSEL PLC




                             U.S. 131, 147 (1988); Patsy v. Bd. of Regents for Florida, 457 U.S. 496, 500-
     www.olcplc.com




                             501, 516 (1982); Monroe v. Pape, 365 U.S. 167, 183 (1971). Thusly, the

                             affirmative defense is not applicable.

                                                  Not Affirmative Defenses At All

                                   Moreover, many of the vaguely pled affirmative defenses are not

                             affirmative defenses at all. This type of assertion is nothing more than

                             Defendants claiming Plaintiffs not having proved essential element(s) of a

                             claim and is not an affirmative defense, and should be stricken. Johnson,

                             supra, at *10. “An assertion that Plaintiff has not proved essential elements

                             of [a] claim is not an affirmative defense and should be stricken.” Id., at *9

                             (citing Roe v. City of San Diego, 289 F.R.D. 604, 612 (S.D. Cal. 2013) and

                             Edwards v. Mack Trucks, Inc., 310 F.R.D. 382, 386 (N.D.Ill. 2015)).




                                                                   13
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18     PageID.570   Page 14 of 15




                             Therefore, affirmative defenses no. 1, 10, 12, 13, 14, 15, 16, 17, 18, 19, 20,

                             21, 22, 23, 24, and 25 should be struck.

                                   Lastly, affirmative defense no. 26 asserts that “Defendants reserve the

                             right to amend their Affirmative Defenses through trial.” This reservation is

                             improper because it subverts Federal Rule of Procedure 15, which allows a

                             party to move for leave to amend a responsive pleading should the need

                             arise. Johnson, supra, at *10-11. It too should be struck.
OUTSIDE LEGAL COUNSEL PLC




                                                        RELIEF REQUESTED
     www.olcplc.com




                                   WHEREFORE, Plaintiffs request this Court to enter an order striking

                             the affirmative defenses for failing to be pled to meet the Twombly standard

                             and also for all the alternate reasons outlined by the above-briefing.

                                   Date: November 20, 2018              RESPECTFULLY SUBMITTED:

                                                                        /s/ Philip L. Ellison
                                                                        PHILIP L. ELLISON (P74117)
                                                                        OUTSIDE LEGAL COUNSEL PLC
                                                                        PO Box 107
                                                                        Hemlock, MI 48626
                                                                        (989) 642-0055
                                                                        (888) 398-7003 - fax
                                                                        pellison@olcplc.com

                                                                        Attorney for Plaintiffs




                                                                  14
                            Case 2:17-cv-10623-DPH-DRG ECF No. 35 filed 11/20/18    PageID.571   Page 15 of 15




                                                    CERTIFICATE OF SERVICE

                                   I hereby certify that on date stated below, I filed the foregoing

                             document with the ECF/CM system which will serve an email copy of the

                             same to all counsel of record (at their email address of record) on the date

                             stated below.

                                   Date: November 20, 2018             RESPECTFULLY SUBMITTED:

                                                                       /s/ Philip L. Ellison
                                                                       OUTSIDE LEGAL COUNSEL PLC
OUTSIDE LEGAL COUNSEL PLC




                                                                       BY PHILIP L. ELLISON (P74117)
                                                                       PO Box 107
     www.olcplc.com




                                                                       Hemlock, MI 48626
                                                                       (989) 642-0055
                                                                       (888) 398-7003 - fax
                                                                       pellison@olcplc.com

                                                                       Attorney for Plaintiff




                                                                  15
